Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al (US 2019/0140658).
Regarding claims 1 and 15, Cooper et al disclose an implantable medical device, comprising an electronic processing device (library optimizer 300) configured for processing a physiological signal, a memory (library 101), and a communication device (transmission encoder/decoder 400) configured for communication with an external device 30. See .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Cooper et al (US 2019/0140658) in view of Belliveau et al (US 2018/0182491).

One of ordinary skill in the art would have found it obvious to combine the electrocardiogram sensor of Belliveau et al with the Cooper et al encoding for an implantable device to improve the efficiency of the Huffman encoding. 
Regarding claim 4, the memory comprising library 101 is configured to store a plurality of different fixed Huffman code tables having data sets with a plurality of words. 
One of ordinary skill in the art would have found it obvious to configure the library optimizer 300 to encode the physiological signal sensed using the teachings of Belliveau et al for at least one of the plurality of different fixed Huffman code tables to increase the efficiency of the processing.  
Regarding claim 5, the skilled artisan would have found it obvious to configure the plurality of different fixed Huffman code tables relate to different types of physiological signals because Belliveau et al suggest different types of physiological signals.  
Regarding claim 6, the plurality of different fixed Huffman code tables relate to a single type of a physiological glucose signal, but to different states of the physiological signal.  
Regarding claim 7, the coding module comprising library generator 300 is configured to encode the physiological signal using the plurality of different fixed Huffman code tables to obtain multiple coded signals.  

Regarding claim 9, the coding module comprising library generator 300 does not appear to comprises an accumulator for accumulating coded signal samples prior to transmitting at least some of the coded signal samples as the output signal. Belliveau et al teach one of ordinary skill in the art would have found it obvious to accumulate the coded signal samples prior to transmitting the coded signal samples to reduce time and memory storage. See paragraph [0410] in Belliveau et al. 
Regarding claim 10, the communication device comprising transmission encoder/decoder 400 is configured to transmit the output signal in a data message to the external device. The skilled artisan would have found it obvious to provide the data message with a header including information relating to the at least one fixed Huffman code table used to encode the physiological signal to differentiate signal groupings for physiological data sets and subsets. It is well known to include header information with data messaging to allow a receiver to categorize the data without reading the message content.  
Regarding claim 11, the coding module comprising library generator 300 has a variability reduction stage comprising a pruner 301 for reducing a signal variability of the physiological signal prior to encoding the physiological signal.  
Regarding claim 12, the variability reduction stage is configured to apply a delta encoding from delta encoder 302 to the physiological signal, and wherein, within the delta 
Regarding claim 13, the processing device library optimizer 300 is configured to include, in a data sequence representing the encoded physiological signal, at least one event identifier.  See 606 in Fig. 6 and paragraph [0044] of Cooper et al.
Regarding claim 14, an external device for communicating with the implantable medical device according to claim 1 is shown in Fig. 9 of Cooper et al, the external device comprises an electronic processing device configured for processing a signal received from the implantable medical device; said processing device including a decoding module for decoding the signal received from the implantable medical device; said decoding module being configured to decode the signal received from the implantable medical device using at least one fixed Huffman code table to obtain a decoded signal. See paragraph [0051] in Cooper et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/27/2022